Citation Nr: 9919673	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-00 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral elbow 
pain.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for otitis media.

5.  Entitlement to service connection for earaches.

6.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for sinusitis, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for heart disease, to 
include as due to an undiagnosed illness.

9.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, which denied the 
benefits sought.  The veteran, who retired in December 1996 
after more than 15 years of active service, appealed that 
decision.

In a February 1998 hearing before an RO hearing officer, the 
veteran withdrew his claims for service connection for joint 
aches, a lump under his skin, an eye disability and memory 
loss, each claimed as due to undiagnosed illnesses.  These 
issues are no longer on appeal.  38 C.F.R. § 20.204 (1998).

Later in February 1998, an RO hearing officer granted service 
connection for iliotibial band syndrome of the bilateral 
hips, residuals of a fracture of the left fifth toe, and 
residuals of an injury to the right ring finger.  As the full 
benefits sought in these issues have been granted, these 
issues are no longer on appeal.

Finally, the Board notes that the veteran's claims for 
service connection for heart disease, claimed as due to an 
undiagnosed illness, and for a stomach disorder, are 
discussed in the REMAND portion of this decision following 
the ORDER below.


FINDINGS OF FACT

1.  The veteran was diagnosed with arthritis of the L4-5 and 
L5-S1 vertebral levels within one year following his 
separation from service.

2.  The veteran does not currently have any underlying 
pathology of the elbows, right shoulder, or ears.

3.  The veteran served in the Persian Gulf during the Persian 
Gulf War.

4.  The veteran does not currently have any diagnosis 
pertaining to headaches, nor has he been diagnosed with 
chronic sinusitis as a disease entity during the pendency of 
this claim.

5.  The claims file does not contain competent evidence 
showing that the veteran currently has a chronic disability 
involving headaches or a sinus disability.






CONCLUSIONS OF LAW

1.  Arthritis of the L4-5 and L5-S1 may be presumed the 
result of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).

2.  The claims for service connection for bilateral elbow 
pain, a right shoulder disability, otitis media and earaches 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claims for service connection for headaches and 
sinusitis, to include as due to undiagnosed illnesses, are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997).  
With respect to a chronic disability subject to presumptive 
service connection, such as arthritis, evidence that the 
chronic disorder was manifested to a compensable degree 
within the prescribed period is sufficient to establish 
evidence of the required nexus.  See Traut v. Brown, 6 
Vet.App. 498, 502 (1994).  A different analysis necessarily 
follows for claims based upon undiagnosed illnesses based 
upon Gulf War service.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

For the reasons that follow, the Board finds that service 
connection for arthritis of the lumbar spine is warranted.  
However, the Board also finds that the veteran's claims for 
service connection for bilateral elbow pain, a right shoulder 
disability, otitis media, and for earaches are not well 
grounded, and must be denied on this basis.  Finally, the 
Board finds that service connection is not warranted for 
headaches and sinusitis, each claimed as due to undiagnosed 
illnesses.

I.  Low Back Disability

Service medical records reflect several complaints of low 
back pain, most recently in October 1996, shortly before his 
December 1996 retirement from active service.  At that time 
the veteran was diagnosed with mechanical low back pain.  In 
February 1997, the veteran was provided a VA examination.  
The veteran reported back pain to the examiner, and the 
veteran was given an X-ray, which reflected minimal disc 
space narrowing at the L4-5, and L5-S1 vertebral levels.  
Essentially, the veteran was diagnosed with mild arthritis at 
these levels.

As the veteran was diagnosed with arthritis of the L4-5 and 
L5-S1 vertebral levels within one year following his 
separation from service, with confirmation by X-ray at a 
compensable level, the Board finds that service connection 
may be presumed for arthritis of the L4-5 and L5-S1 vertebra.  

II. Bilateral Elbow Pain, Otitis Media, Earaches,
Right Shoulder Disability

Service medical records reveal that the veteran sought 
treatment for an injury to his right elbow in September 1990.  
His right elbow was then bruised and swollen, and he then 
related that he had hurt his elbow the week before.  A soft 
tissue injury was diagnosed, with "rule out" fracture as an 
alternative.  X-rays showed no convincing evidence of a 
fracture or dislocation.  No further treatment records are 
contained in service medical records.  

The veteran's service medical records do not contain 
reference to treatment or complaints of right shoulder pain 
or underlying injury.  In a February 1998 hearing, the 
veteran informed an RO hearing officer that he injured his 
right shoulder in the same incident that caused his elbows to 
be injured.

In July 1984, the veteran had flu symptoms, including a 
headache.  In May 1992, the veteran sought treatment for an 
upper respiratory infection.  He related vague complaints of 
headaches and a productive cough.  

In October 1985, the veteran sought treatment for an ear ache 
in his right ear.  His right tympanic membrane was infected, 
and he was given ampicillin for the infection.  In May 1990, 
the veteran sought treatment for pain in both ears, relating 
that during cold winds his ears would hurt.  Objectively, the 
veteran's ears were normal, and he was reassured.  

In September 1992, the veteran was provided a periodic 
examination.  At that time no orthopedic disabilities were 
noted, nor any chronic ear disorders (other than tinnitus, 
which is service-connected), nor any complaints of any 
chronic headaches.  

As a result of this current claim, the veteran was afforded a 
VA examination in February 1997.  X-rays of the right 
shoulder and both elbows failed to reveal any underlying 
pathology.  However, the Board does note that the examiner 
who performed the general medical portion of the examination 
diagnosed the veteran with multiple arthralgia, that is pain, 
of several joints, particularly of the right shoulder. 

As noted briefly above, the veteran was afforded a hearing 
before an RO hearing officer in February 1998.  The veteran 
related that he fell on both elbows and his right shoulder 
during service, and that he has right shoulder pain.  
However, the veteran also related that he does not currently 
seek treatment for shoulder pain, and he did not think that a 
physician had ascribed a diagnosis to the shoulder pain.  As 
to his elbows, the veteran related that they hurt at times, 
but that he does not currently seek treatment.

In light of the above, the Board finds that the veteran's 
claims for service connection for bilateral elbow pain, a 
right shoulder disability, otitis media, and earaches are not 
well grounded, and must be denied.  In this respect, no 
underlying pathology has been attributed by examiners as the 
cause of the veteran's claimed elbow pain or right shoulder 
pain.  X-rays taken in February 1997 failed to reveal any 
underlying orthopedic pathology, and no other current 
disability was noted.  While arthralgia, that is joint pain, 
was noted, such is not a diagnosis, but merely a description 
of the veteran's complaints.  In the absence of evidence of a 
claimed disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

As the veteran does not have any current disability resulting 
from his fall, nor does he currently have any pathology 
related to his ears, the Board finds that the veteran's 
claims for service connection for bilateral elbow pain, right 
shoulder disability, otitis media and earaches are not well 
grounded, and must be denied on this basis.

III.  Headaches and Sinusitis

38 C.F.R. § 3.317(a), as amended at 62 Fed.Reg. 23,138, 
23,139 (1997), provides that the VA shall pay compensation to 
a Persian Gulf War veteran who "exhibits objective 
indications of chronic disability" (manifested by certain 
signs or symptoms), provided that the disability was manifest 
to a degree of 10 percent or more prior to December 21, 2001, 
and that it cannot, by history, physical examination and 
laboratory tests, be attributed to any known clinical 
diagnosis.  Id., see also 38 U.S.C.A. § 1117 (West 1991).  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include joint pain and fatigue.  38 C.F.R. 
§ 3.317(b).  "Objective indications" include both objective 
evidence perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  In this regard, VA 
has stated that non-medical indicators of an illness may 
include evidence of time lost from work, evidence the veteran 
has sought medical treatment for his or her symptoms, and 
"[l]ay statements from individuals who establish that they 
are able from personal experience to make their observations 
or statements."  See Compensation for Certain Undiagnosed 
Illnesses, 60 Fed.Reg. 6660, 6663 (1995).  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317, as amended by 
62 Fed.Reg. 23, 139 (1997).

The veteran served in the Persian Gulf from January 1991 to 
June 1991.  Service medical records reflect that the veteran 
had complaints of headaches in July 1984 and in May 1992.  
The latter were associated with an upper respiratory 
infection.  In October 1993, the veteran had sinus 
complaints.  Two October 1993 X-ray reports are contained in 
service medical records, one reflecting mild thickening of 
mucosa of the sinuses, while the other did not record any 
significant abnormality.  A diagnosis of "chronic 
sinusitis" was made based upon the former X-ray.  

As a result of this claim, the veteran was provided a VA 
examination in February 1997.  At the time of the ear, nose 
and throat portion of that examination, the veteran was noted 
to have a mild septal deviation, and a normal pharynx and 
larynx.  The ear, nose and throat examiner diagnosed the 
veteran with a normal head and neck.  Similarly, the examiner 
who conducted the general medical portion of that examination 
did not note any abnormality of the respiratory system.

In February 1998, the veteran was afforded a hearing before 
an RO hearing officer.  He stated that the first time he had 
problems with headaches was in 1993, and that he was then 
given Motrin.  The veteran also testified that he saw a 
chiropractor for his back complaints, and that 
"adjustments" performed by the chiropractor also helped 
with headache pain.  The veteran conceded that a treatment 
provider never informed him that he has migraine headaches.  
The veteran also stated that he was provided antihistamines 
for sinusitis during active service.  However, he also stated 
that since his separation from active service he had not 
sought treatment for sinusitis from a physician, and that he 
did not have ongoing problems.

In light of the above, the Board finds that the veteran's 
claims for service connection for headaches and for sinusitis 
are not well grounded.  In this respect, the veteran has not 
been diagnosed, during the pendency of this claim, with a 
headache disorder that is chronic in nature, or with 
sinusitis that is chronic in nature.  In particular, the 
Board would note the results of the February 1997 VA 
examination, which did not note either disorder.  While the 
veteran was diagnosed with "chronic sinusitis" in October 
1993, that diagnosis was not necessarily consistent with at 
least one October 1993 X-ray, which did not confirm sinusitis 
as a disease entity.  In the absence of evidence of a claimed 
disability, there can be no valid claim.  See Brammer, 3 Vet. 
App. at 225, Rabideau, 2 Vet. App. at 144.  Thus, the Board 
finds that the veteran's claims for service connection for 
headaches and for sinusitis are not well grounded, and must 
be denied on this basis.

In a similar manner, the Board would find that service 
connection for headaches and sinusitis is not warranted under 
the auspices of 38 C.F.R. § 3.317(a).  In this respect, 
neither of the two examiners who performed the February 1997 
VA examination commented that there was both objective 
evidence perceptible to an examining physician or other non-
medical indicators that would be capable of independent 
verification that would reflect a disability.  Thus, the 
Board finds that service connection for headaches and 
sinusitis based upon an undiagnosed illness is not warranted.

IV.  Conclusion

In denying the claims as not well grounded, the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground the veteran's claims for 
service connection.  In any event, the VA has no duty to 
assist in the absence of a well-grounded claim.  Epps, 126 
F.3d at 1468; Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
Finally, there is no further duty on the part of VA to inform 
the veteran of the evidence necessary to complete his 
application for the benefit sought.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for arthritis of the L4-5 and L5-S1 
vertebra is granted.

Service connection for bilateral elbow pain is denied.

Service connection for a right shoulder disability is denied.

Service connection for otitis media is denied.

Service connection for earaches is denied.

Service connection for headaches, to include as due to an 
undiagnosed illness, is denied.

Service connection for sinusitis, to include as due to an 
undiagnosed illness, is denied.


REMAND

In his September 1997 notice of disagreement, the veteran 
indicated that he was to receive a Persian Gulf examination 
at the VA medical center in Topeka.  At the time of his 
February 1998 hearing, the veteran's representative claimed 
that the veteran's heart condition was a result of an 
undiagnosed illness based upon the veteran's service in the 
Persian Gulf during the Persian Gulf war.  As the RO did not 
thereafter obtain copies of any Persian Gulf examination, the 
Board finds that further information is warranted.  Bell v. 
Derwinski, 2 Vet. App. 611, 612 (1992).

Similarly, at the time of his February 1998 hearing before an 
RO hearing officer, the veteran related that he had an 
appointment for an upper GI series at the Irwin Army Hospital 
in Fort Riley scheduled for shortly after the hearing.  As 
those records have not been obtained, the Board finds that 
further information is warranted.  Id.

In light of the above, these two claims are REMANDED for the 
following actions:

1.  The RO is requested to obtain copies 
of a Persian Gulf examination performed 
at the VA medical center in Topeka, and 
obtain copies of any GI work-ups 
performed at the Irwin Army Hospital in 
Fort Riley.

2.  The RO should then readjudicate the 
veteran's claims on the basis of all the 
evidence of record.  If any benefit 
sought is not granted, the veteran and 
his attorney should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

